Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of the Marriage of Binnaabah             Appeal from the 354th District Court of
Ford and Joe C. Ford                                   Hunt County, Texas (Tr. Ct. No. 79,544).
                                                       Opinion delivered by Justice Moseley,
No. 06-13-00109-CV                                     Chief Justice Morriss and Justice Carter
                                                       participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED MAY 22, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk